Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 25, 2019

The Court of Appeals hereby passes the following order:

A20D0155. LARRY GENE ANTHONY, II v. THE STATE.

      Larry Gene Anthony, II, was found guilty of speeding, and the trial court
entered its initial sentence in March 2019. In August 2019, the trial court entered an
amended sentence, requiring Anthony to serve his sentence on probation.1 On
October 8, 2019, the trial court issued an arrest warrant, ordering that Anthony be
brought before the court to answer an alleged violation of his probation. On
November 1, 2019, Anthony filed this application for discretionary appeal of the
arrest warrant. We lack jurisdiction.
      Because it appears that no final judgment has been entered in the probation
proceeding and the case remains pending below, the arrest warrant is an interlocutory
order. Although Anthony filed an application for discretionary appeal, as described
in OCGA § 5-6-35,2 compliance with that procedure does not excuse a party seeking
appellate review of an interlocutory order from complying with the interlocutory
appeal procedures – including obtaining a certificate of immediate review from the
trial court – set forth in OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 832-
833 (471 SE2d 213) (1996); Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587,
588-589 (1) (408 SE2d 103) (1991). Anthony’s failure to follow the interlocutory


      1
       Anthony’s attempts to seek appellate review of his conviction and sentence
have been dismissed as untimely. See Case No. A20A0325 (dismissed Sept. 19,
2019); Case No. A20D0087 (dismissed Oct. 16, 2019).
      2
        OCGA § 5-6-35 (a) (5) provides that “orders revoking probation” are subject
to the discretionary appeal procedure. (Emphasis supplied.)
appeal procedures deprives this Court of jurisdiction over his application, which is
hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                11/25/2019
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.